Citation Nr: 9933322	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for eye disabilities. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a lump on the right 
lower leg.

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for ulcers.  

7.  Entitlement to service connection for cervical disk 
syndrome with chronic pain.  

8.  Entitlement to service connection for a disability 
manifested by tachycardia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to April 
1990.  

The Board of Veterans' Appeals (Board) notes that when this 
matter was previously before it, the claim of entitlement to 
service connection for tinea pedis was identified as an issue 
on appeal.  However, upon further examination it appears that 
claim is not on appeal:  the December 1993 claim of 
entitlement to service connection for tinea pedis was denied 
in January 1994, the veteran expressed disagreement in March 
1994, was issued a Statement of the Case (SOC) addressing 
that decision in June 1994, then testified that the only 
injury to the right foot for which he sought compensation was 
in relation to the chemical dermatitis, for which service 
connection was granted by the hearing officer effective from 
the date of claim.  The veteran did not file a substantive 
appeal addressing the tinea pedis claim, and an appeal of 
that claim has not been perfected.  


FINDINGS OF FACT

1.  No competent evidence of a current disability, medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between an in-
service injury or disease and the current disability has been 
presented with regard to the veteran's claim of entitlement 
to service connection for an eye disability.  

2.  No competent evidence of hypertension in service or 
within one year following service, or of a nexus between a 
current diagnosis of hypertension and service has been 
presented.  

3.  No competent evidence of a current diagnosis of a 
disability manifested by a lump on the right lower leg, of an 
inservice disability similarly manifested, or of a nexus 
opinion linking a current disability with service has been 
presented.  

4.  No competent evidence of a nexus between current low back 
pain and service has been submitted.  

5.  No competent evidence of a current hearing loss 
disability or of a hearing loss disability present in service 
or now present due service has been presented.  

6.  No probative evidence of the presence of ulcers in 
service, or currently present and due to or aggravated by 
service, has been presented.  

7.  The positive and negative evidence regarding the 
veteran's claim of entitlement to service connection for 
cervical disk syndrome with chronic pain is in equipoise.  

8.  No competent evidence of a current disability manifested 
by tachycardia, of a disability in service manifested by 
tachycardia or of a nexus between such current disability and 
service has been presented.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for eye disabilities has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for hypertension has not been presented.  
38 U.S.C.A. § 5107 (West 1991).

3.  A well-grounded claim of entitlement to service 
connection for a lump on the right lower leg has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

4.  A well-grounded claim of entitlement to service 
connection for a low back disability has not been presented.  
38 U.S.C.A. § 5107 (West 1991).

5.  A well-grounded claim of entitlement to service 
connection for a hearing loss disability has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

6.  Service connection for ulcers is denied.  38 U.S.C.A. 
§ 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  

7.  Service connection for cervical disk syndrome with 
chronic pain is granted.  38 U.S.C.A. § 1110,  5107 (West 
1991); 38 C.F.R. § 3.102 (1999).  

8.  A well-grounded claim of entitlement to service 
connection for a disability manifested by tachycardia has not 
been presented.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In February 1993 the veteran claimed service connection for 
eye injuries, and at a Department of Veterans Affairs (VA) 
examination conducted in March 1993, the examiner concluded 
the veteran had normal eyes with corrected lenses, with no 
evidence of lasting damage from the flash burns sustained and 
treated in November 1992.  In December 1993 he also claimed 
service connection for back and neck injuries, as well as 
hypertension, tachycardia, a lump on the right shin, hearing 
loss and ulcers.  

In January 1994 those claims were denied.  The veteran filed 
a notice of disagreement with that decision in March 1994, 
and was provided a SOC in which the RO explained that service 
connection was denied because any problems associated with 
those claimed disabilities were acute or temporary, and did 
not result in a disability.  At a hearing before a hearing 
officer in June 1994 the veteran explained that his eyes 
sustained a flash burn in November 1992, and that as a result 
he had to obtain prescription eye glasses.  He reported that 
hypertension was not treated in service, but that his service 
medical records reflect the variation in blood pressure 
readings noted in service and that he was treated for 
hypertension by Dr. T within one year following service.  
Regarding the lump on his right shin, he indicated he had 
received no treatment for it, and that it is generally 
asymptomatic but became tender when his boots rubbed it.  He 
stated that he was treated for a low back injury in 1987 in 
service at Camp Pendleton for approximately two weeks, and 
was treated by a chiropractor for a middle back injury 
sustained on the job following service.  He indicated that in 
service he suffered recurrent neck pain and cervical strain, 
and received undocumented cortisone shots for that problem at 
the Quantico Marine Corps Base.  He complained of hearing 
loss following 11 years of working near aircraft in service.  
He testified he had an ulcer in service, and even though the 
examiners concluded that the time he coughed up blood in 
service he actually had bronchitis, not ulcers, he was at 
that time prescribed Tagamet, and at the time of the hearing 
was receiving VA treatment for his ulcers.  He reported a 
1982 incident of tachycardia during which he left work to 
obtain medical care for an episode of tachycardia, but while 
driving to the clinic had to pull over, then passed out; he 
was transported the rest of the way to the clinic by 
ambulance.  He then received outpatient treatment at Bethesda 
Naval Hospital for two or three weeks, but does not currently 
receive treatment for tachycardia, except to the extent he 
takes blood pressure medication.  

Medical records from Dr. T were received in which Dr. T 
reported he began treating the veteran in April 1993, and in 
June 1994 the veteran was afforded another VA examination 
during which the examiner noted the veteran had normal bone 
molding on his right shin that was occasionally tender, 
recurrent low back pain secondary to multiple injuries with 
minimal current findings, his neck was not tender or painful 
to palpation and exhibited no muscle spasm, his hearing was 
normal, he had a history of ulcer disease and possibly 
continual problems with reflux esophagitis that the examiner 
suspected may be directly related to the ulcer disease, 
tachycardia was not present and the cardiac examination was 
for all intents and purposes negative.  

In January 1995 the veteran submitted a substantive appeal 
addressing his claims regarding his back, neck, hearing, 
ulcers, tachycardia, hypertension and eyes.  The veteran's 
service medical records were received and reviewed, and in 
May 1995 and June 1996, Supplemental Statements of the Case 
(SSOC) were furnished in which the RO explained that the 
claims remained denied.  In October 1996 the Board remanded 
the matter to afford the veteran the opportunity for the 
hearing he requested in his substantive appeal.  Additional 
VA treatment records were obtained, and in July and August 
1997 VA compensation and pension examinations were conducted.  
The claims remained denied, and the veteran was issued SSOCs 
in October 1997 and May 1998.  


Applicable Laws and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110.  For veterans who served 90 days or more 
during a period of war, if a chronic disease such as a 
cardiovascular disorder becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service, such disease will be considered to have 
been incurred or aggravated by such service, notwithstanding 
there is no record of evidence of such disease during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
With chronic disease shown as such in service, or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disability at any later date are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom.  Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  
Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

Entitlement to service connection for eye disabilities
While serving on active duty the veteran sustained a flash 
burn to his right eye when a magnesium flash fire occurred 
right in front of his face.  Upon examination on the date of 
that injury in November 1982 the lower one-third of the 
cornea revealed light burns.  The diagnosis was flash burn, 
the condition upon release was characterized by the examiner 
as "good," and the veteran was prescribed medication and 
told to wear a firm patch and to be seen for follow-up in 24 
hours.  His vision in the right eye was recorded at 20/40.  
Three days later the veteran sought treatment, complaining he 
felt like he had a headache in his right eye, light 
sensitivity, problems focusing when driving, and seeing stars 
around lights.  Upon examination it was reported that no 
consequential eye problems due to the flash burn were 
detected, and the veteran's complaints were attributed to 
refractive error.  The veteran was prescribed corrective 
lenses.  The Board points out that the law provides that 
refractive error is not a disease or injury within the 
meaning of the law.  38 C.F.R. § 3.303(d).  

Post-service medical records reveal the veteran continues to 
suffer from refractive error that is corrected by corrective 
lenses, but that he suffers from no other eye problems.  The 
veteran asserts that he sustained an injury to his eyes as 
the result of the flash burn and that as a result of that 
injury he had to wear corrective lenses beginning soon after, 
and as a result of, that injury.  However, the 
contemporaneous service medical records reveal that the 
injury to his right cornea resolved and that he had no 
sequelae of that injury; no injury to the left eye was 
reported.  He has submitted no medical nexus opinion linking 
his refractive error or any eye disability with service, and 
as a lay person he is not qualified to provide such an 
opinion.  King.  In the absence of a medical diagnosis of a 
current disability, medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability, the veteran has not presented a plausible 
claim of entitlement to service connection for an eye 
disability.  38 U.S.C.A. § 5107; Caluza. Based on the 
foregoing, the Board concludes that this claim is not well 
grounded.  

Entitlement to service connection 
for hypertension
The veteran argues that the hypertension from which he 
currently suffers began in service.  He acknowledges that 
while in service he had no diagnosis or treatment for 
hypertension, but that his elevated blood diastolic pressure 
readings in service revealed that he had the disorder at that 
time.  Service medical records reflect a May 1980 blood 
pressure reading of 120/90, a December 1982 record from 
Quantico reporting a reading of 130/100, an October 1983 
blood pressure reading of 152/92, an undated record labeled 
"Navy Rescue Ambulance Run Report" from Quantico on which 
the reading was 152/92 which appears to have been prepared 
regarding the October 1983 incident when the veteran got the 
shakes and had hot flashes and was diagnosed with paroxysmal 
atrial tachycardia (PAT), an August 1984 reading of 150/92, a 
November 1988 reading of 136/98, and a November 1989 blood 
pressure reading of 120/98.  There is no indication the 
veteran was diagnosed with or treated for hypertension in 
service, and in fact a September1989 record reports no 
history of hypertension.  Similarly, his post-service medical 
records do not reveal that he had hypertension to a 
compensable degree within one year following service.  A 
March 1994 statement from Dr. T reported that in October 
1991, a date more than one year following separation from 
active duty, the veteran had diastolic hypertension, then had 
normal blood pressure readings.  He opined that the veteran 
"probably has labile hypertension and should not be ignored 
simply because he has normotensive readings from time to 
time."  

In order to establish entitlement to service connection for 
hypertension the veteran must have had that disorder in 
service, or to a compensable degree within one year following 
service.  38 U.S.C.A. § 1110, 1112; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.  As noted, the veteran's service medical 
records do not reveal a diagnosis or treatment of that 
disease during service.  For the condition to have been 
present to a compensable degree within one year following 
service, reference is made to the Rating Schedule, where the 
criteria for compensable ratings are found.  The Rating 
Schedule now requires, and required at the time the veteran 
was released from active duty, diastolic readings 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1990 and 1999).  There is no evidence that such 
readings were present during that period.  In addition, under 
the current version of the Rating Schedule a compensable 
rating is warranted if the veteran has systolic readings 
predominantly 160 or more, or if the veteran had a history of 
diastolic readings of 100 pr more and required continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1999).  In this case, however, there is no evidence 
that the veteran had such readings during the year following 
separation from service.  

VA treatment records dated many years following service 
contain assessments of hypertension, and Dr. T opined in 1994 
that the veteran had labile hypertension that required 
attention, so it appears the first step of the Caluza 
analysis of a well-grounded claim has been met.  However, 
there is no competent evidence of hypertension in service or 
within one year following service.  The veteran is a 
layperson and is not competent to provide evidence of the 
existence of hypertension in service.  King.  Furthermore, 
there is no competent evidence of a nexus between a current 
diagnosis of hypertension and service.  Accordingly, the 
second and third steps of the Caluza analysis have not been 
met.  

For the reasons set out above, the Board concludes that a 
well-grounded claim of entitlement to service connection for 
hypertension has not been presented.  38 U.S.C.A. § 5107.  

Entitlement to service connection for a 
lump on the right lower leg
The veteran asserts that he has a lump on the right lower leg 
that began causing problems in service.  In particular, he 
asserts that he suffers pain when his boots rub the lump.  
His service medical records reveal he sustained an injury to 
his left shin, but not to his right shin.  Among his service 
medical records is a December 1988 record in which it was 
reported that the veteran complained of pain caused by his 
boot rubbing when he walked.  The examiner indicated that a 
periosteal hematoma was suspected, and scheduled the veteran 
for a recheck in two weeks.  The records contain a January 
1989 request for a limited bone scan to investigate a 4 cm x 
2.5 cm mass on the distal third of the right tibia that was 
tender to palpation.  The report prepared incident to that 
scan indicated there was normal uptake of the 
radiopharmaceutical used without evidence of lesion.  The 
soft tissue reportedly appeared unremarkable, and the 
impression was normal limited bone scan.  X-rays had also 
been taken that month and were reported to show no bony 
abnormality, with no radiolucencies or densities.  

With regard to whether the veteran has presented a well-
grounded claim of entitlement to service connection for a 
lump on the right lower leg, the record reveals there is no 
current diagnosis of a disability.  Investigation of 
complaints of pain in service yielded the same conclusion.  
There is no medical opinion linking a current disability with 
service, and as noted above the veteran is not competent to 
provide such evidence, as he is not a trained medical 
professional.  King.  As none of the three criteria set out 
in Caluza have been met, the Board concludes that a well-
grounded claim has not been presented.  38 U.S.C.A. § 5107.  

Entitlement to service connection for 
a low back disability
The veteran testified that he injured his middle back 
following service in an on-the-job accident, but that the 
disability for which he seeks service connection is a low 
back injury sustained when he fell when using a ladder in 
1987 in service.  He testified that he was treated for that 
injury at the Naval Regional Medical Hospital at Camp 
Pendleton on an outpatient basis for approximately two weeks.  
His service medical records reflect an April 1982 complaint 
of low back pain following running.  The impression was low 
back strain.  In January 1983 the veteran complained of low 
back pain, but was not treated for it.  In August 1987 he 
sought treatment for low back pain that began when lifting 
something.  The assessment was mechanical back pain.  In June 
1989 the veteran sought treatment complaining of back pain on 
the right side following an incident in which he fell 
backwards 18 inches into a ditch.  The impression was 
contusion.  When seen for follow-up two weeks later the 
impression was low back pain.  No additional evidence of a 
low back disability appears in the veteran's service medical 
records.  

With regard to whether the criteria set out in Caluza have 
been met, the Board notes the record contains a 1994 VA 
examination report that indicates the veteran has low back 
pain secondary to multiple injuries, so the first step of the 
Caluza analysis is met.  There is medical evidence of the in-
service presence of low back pain, so it appears the second 
step of the Caluza analysis is met.  The Board finds that the 
inservice records do not establish that the low back pain was 
a chronic condition.  Rather, on several occasions during 
service he injured his back and experienced pain attributed 
to that injury.  Therefore, the provisions of 38 C.F.R. 
§ 3.303(b) do not afford a basis for service connection in 
this case.  

Although the examiner in 1994 noted that the veteran had low 
back pain when he injured his back, there is no medical 
opinion linking the pain that results when the veteran re-
injures his back with service.  In the absence of such an 
opinion, and in the absence of evidence of a chronic 
condition in service, a plausible claim has not been 
presented.  Accordingly, the Board concludes this claim is 
not well grounded.  38 U.S.C.A. § 5107.  

Entitlement to service connection for 
hearing loss 
The veteran contends that he sustained bilateral hearing loss 
during service, and seeks service connection for the 
resulting disability.  However, his service medical records 
do not substantiate that claim, nor do his post-service 
medical records.  For the purposes of applying the laws 
administered by VA, the current version of the applicable 
regulation directs that impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  The Board notes that the version 
of the regulation in effect when the veteran initially filed 
his claim in 1993 varied slightly from the version currently 
in effect as the result of changes made in the interim, but 
that under either version of 38 C.F.R. § 3.385 the same 
thresholds are required to establish the presence of 
disability.  

The record reveals that in none of the inservice auditory 
examinations administered to the veteran in November 1976, 
May 1978, July 1984, January 1986, March 1987, August 1987, 
September 1989, February 1990 do the results meet those 
requirements.  Similarly, readings meeting the regulatory 
requirements necessary to establish the presence of 
disability were not detected in the post-service audiometric 
testing reports dated in July 1994.  Furthermore, a record 
dated in July 1994 from Dr. G reported the veteran then 
suffered from bilateral mild high frequency neurosensory 
hearing loss with associated tinnitus probably related 
somewhat to noise exposure, which hearing loss was at that 
time felt by the physician to not be significant enough to 
cause a significant handicap.  

In the absence of competent evidence of a hearing loss 
disability in service, currently, or of a nexus between a 
current hearing loss disability and service, the claim of 
service connection for hearing loss is not well grounded.  
38 U.S.C.A. § 5107; Caluza.  

Entitlement to service connection
 for ulcers
The veteran asserts that he was treated for ulcers in 
service, and refers to the incident in May 1980 when he 
sought treatment for a "stomach ulcer, UTI, coughing up 
blood."  The examiner's assessment at that time was 
"u[rinary] t[ract] i[nfection]/ bronchitis."  He was 
prescribed tetracycline for 10 days, "Baytuss" every four 
hours, a balanced diet, and 24 hours of bed rest.  No records 
reflecting diagnosis of or treatment for an ulcer are found 
among the veteran's service medical records, although in a 
September 1983 treatment record the veteran reported blood in 
phlegm when he complained of cold, cough, pressure behind 
eyes and chills.  The examiner's assessment then was viral 
syndrome, rule out pneumonitis.  The chest x-ray obtained in 
association with that examination was interpreted to be 
normal.  

Following service, a VA compensation and pension examination 
report regarding an examination conducted in June 1994 
repeats the veteran's history of coughing up blood in 1980, 
but indicates the veteran also had blood in his stool and was 
diagnosed with ulcers and placed on Tagamet.  The veteran had 
reportedly treated himself with non-prescription medications 
such as Rolaids, and has also used Zantac, and when seeking 
treatment for chest pain in 1993 was told the pain was caused 
by reflux, and that he might have been having problems with 
reflux, not ulcer disease, all along.  The examiner's 
impression in June 1994 was:  

History of ulcer disease.  I suspect, 
given the history of blood in the stool 
and coughing up blood that he did indeed 
have ulcers.  I also suspect, given the 
history, that he has continual problems 
with reflux esophagitis, as a concurrent 
form of acid peptic disease also present.  
Evidentally [sic], the symptoms are 
reasonably well controlled on the Zantac.  
It is unclear when the reflux may have 
started and whether or not this is 
directly related to the ulcers or not, 
though I suspect it is.

The Board notes that although the record prepared incident to 
the May 1980 treatment referred to above refers to the fact 
that the veteran reported coughing up blood, there was no 
report of blood in his stool, the diagnosis was not ulcers, 
and there is no indication the veteran was directed to take 
Tagamet.  For purposes of ascertaining whether the veteran 
has submitted a well-grounded claim, the Board finds that the 
1994 VA examination report provides the evidence necessary to 
make the veteran's claim of entitlement to service connection 
plausible.  Accordingly, the Board concludes the claim of 
entitlement to service connection for an ulcer is well 
grounded.  

The VA examiner in 1994 based his statement that the veteran 
had an ulcer in service on the veteran's representation that 
such a diagnosis was made in service.  That is not correct, 
however:  as noted above, the veteran's service medical 
records contain no such diagnosis.  Based on the foregoing, 
the Board finds the opinion presented by the VA examiner in 
June 1994 regarding the presence of an ulcer in service and 
of a nexus between a current disability and service, although 
sufficient to establish a well-grounded claim, has no 
probative value.  

There is no other medical evidence that the veteran had an 
ulcer in service, nor is there any other medical opinion that 
the veteran currently suffers ulcers due to service.  As the 
veteran is a lay person, he cannot offer competent evidence 
on a medical matter such as providing a diagnosis of an ulcer 
in service or a nexus between a current disability and 
service, although he may certainly offer competent evidence 
of observable symptoms.  Falzone v. Brown, 8 Vet. App. 398 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As there is no probative evidence that the veteran had an 
ulcer in service and continues to suffer from a related 
disability, there is no legal basis upon which service 
connection may be granted.  Service connection is denied.  
38 U.S.C.A. § 1110.  

Entitlement to service connection for 
a neck disorder
The veteran argues that while in service he began having 
recurrent neck pain, and was treated for it.  He added that 
some of the treatment was undocumented cortisone shots 
administered at Quantico.  His service medical records 
reflect that in October 1982 he complained of neck and 
shoulder pain.  The assessment was left trapezius muscle 
spasm.  Approximately two weeks later he again sought 
treatment complaining of neck pain after running, with 
decreased range of motion and moderate spasm of bilateral 
trapezius muscles.  The diagnostic impression was cervical 
strain.  Approximately two weeks later he again sought 
treatment, complaining of recurrent neck pain.  He had full 
range of motion with pain over C6-C7 with point tenderness 
just lateral, and no evidence of spasm.  The diagnostic 
impression was myositis.  No subsequent evidence of treatment 
or diagnosis of neck pain is found in the veteran's service 
medical records.  

In the July and August 1997 reports of a VA compensation and 
pension examination conducted in July 1997, the VA examiner 
diagnosed cervical disk syndrome with chronic pain, and 
opined that the disability was incurred in service. The Board 
finds that the criteria set out in Caluza have been met by 
that medical opinion evidence, and concludes that the claim 
of entitlement to service connection for a neck disability is 
well grounded.  

The Board must next assess the evidence as it determines 
whether service connection is warranted.  The current 
disability is diagnosed as cervical disk syndrome with 
chronic pain.  The evidence in favor of a grant of service 
connection includes the in service evidence of complaints of 
and treatment for neck pain.  Additional positive evidence 
includes the July and August 1997 VA examination reports, 
although they reflect that they were conducted without the 
benefit of the claims folder.  

The negative evidence in this case includes the absence of 
evidence of the existence of a chronic neck disability in 
service:  the only evidence of inservice neck problems is 
dated over a two month period in 1982, and in the 
examinations conducted incident to the veteran's 1984 re-
enlistment and 1990 separation from active duty, no mention 
is made of a neck disability, either by the veteran or by an 
examiner.  The Board further notes that it appears the July 
and August 1997 VA examinations were conducted by an examiner 
who did not have available to him the veteran's claims 
folder, so he relied on the veteran's reported history of 
inservice neck disability. 

Although it has not been established by a preponderance of 
the evidence that the veteran had a chronic neck disability 
in service such that he should be granted service connection 
for such a disability under 38 C.F.R. § 3.303(b), the Board 
finds that the positive and negative evidence is in 
equipoise.  Accordingly, the law requires that the veteran be 
afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Doing so in this case results in a grant 
of service connection.  

For the foregoing reasons, the Board concludes that service 
connection for cervical disk syndrome with chronic pain is 
warranted, and to that extent the claim is granted.  

Entitlement to service connection for
a disability manifested by tachycardia
The veteran asserts that he first began experiencing 
tachycardia in 1983, when he was required to obtain treatment 
on an emergency basis for tachycardia.  For purposes of 
discussing this claim, the Board notes that the term 
"tachycardia" is defined in Dorland's Illustrated Medical 
Dictionary, 27th Edition, as excessive rapidity in the action 
of the heart; the term is usually applied to a heart rate 
above 100 per minute and may be qualified as atrial, 
junctional (nodal), or ventricular, and as paroxysmal.  A 
rapid heart beat is not a disease entity in and of itself, 
but is perhaps a manifestation of another disability.  The 
veteran asserts that the tachycardia he began experiencing in 
service and continues to experience should be service-
connected.  

The Board notes that the medical records prepared 
contemporaneous with the treatment to which the veteran 
referred reflect that the incident occurred in October 1983.  
The veteran explained that while at work he got hot flashes, 
the shakes, pain just under the sternum and became light-
headed.  He started to drive himself to a clinic at Quantico 
for treatment but must have passed out momentarily after 
pulling over his vehicle, because he was transported the rest 
of the way to the clinic by ambulance.  Records reveal that 
his pulse was 120, 130 and 140, variously, during that 
treatment.  The examiner noted the veteran reported that he 
normally drank between 15 and 20 cups of coffee daily.  The 
diagnosis was PAT, and the veteran was sent home and told not 
to drink caffeinated coffee.  There is no other record of 
subsequent treatment for complaints of tachycardia in 
service.  

The veteran testified that after service he had episodes of 
tachycardia, which he described as heart palpitations and 
pain in his chest, and was in fact admitted to the hospital 
because of those symptoms in December 1993.  The records 
prepared incident to that medical care reflect that the 
veteran sought treatment for chest pains.  His pulse was 
noted to be 89 beats per minute.  The assessment upon 
admission was atypical chest pain, probably not cardiac in 
origin, but the physician indicated that, with the veteran's 
history, including hypertension, he was admitted to the 
intensive care unit to rule out myocardial infarctions.  The 
physician added:  "Probably some element of costal 
chondritis and or GI cause of this pain."  His discharge 
diagnoses were gastroenteritis, costal chondritis, diarrhea 
secondary to gastroenteritis, and hypertension.  

Although the medical evidence reveals that in October 1983 
the veteran had an episode of tachycardia, there was no 
suggestion that the tachycardia was a manifestation of a 
disability, and appears to have been related by the medical 
personnel who examined the veteran to his caffeine intake.  
In any event, there is no indication that tachycardia was 
attributed to a disease or injury that was present in 
service.  Following service, there is no medical evidence 
that supports a finding that the veteran experienced a 
disability of which tachycardia was a manifestation.  

Based on the foregoing, the Board finds that competent 
evidence of the inservice or post-service presence of a 
disease or injury manifested by tachycardia has not been 
presented, nor has such evidence providing a nexus between a 
current disability and service been submitted.  Accordingly, 
the Board concludes this claim is not well grounded, and must 
be denied.  38 U.S.C.A. § 5107.  


ORDER

1.  A well-grounded claim of entitlement to service 
connection for eye disabilities not having been presented, 
the claim is denied.  

2.  A well-grounded claim of entitlement to service 
connection for hypertension not having been presented, the 
claim is denied.  

3.  A well-grounded claim of entitlement to service 
connection for a lump on the right lower leg not having been 
presented, the claim is denied.  

4.  A well-grounded claim of entitlement to service 
connection for a low back disability not having been 
presented, the claim is denied.

5.  A well-grounded claim of entitlement to service 
connection for hearing loss not having been presented, that 
claim is denied.  

6.  Service connection for ulcers is denied.  

7.  Service connection for cervical disk syndrome with 
chronic pain is granted.  

8.  A well grounded claim of entitlement to service 
connection for a disability manifested by tachycardia not 
having been presented, that claim is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

